Exhibit 5.1 SIDLEY AUSTIN LLP 555 CALIFORNIA STREET SAN FRANCISCO, CA94104 (415) 772 1200 (415) BEIJING BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG LONDON LOS ANGELES NEW YORK SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 June 19, WDS Receivables LLC 444 East Warm Springs Road Suite Las Vegas, Nevada 89119 Re: Wachovia Auto Owner Trust 2008-A Ladies and Gentlemen: We have acted as special counsel to WDS Receivables LLC, a Nevada limited liability company (the “Depositor”), in connection with the sale by the Depositor of $232,000,000 aggregate principal amount of 2.93084% Wachovia Auto Owner Trust 2008-A ClassA-1 Asset Backed Notes (the “ClassA-1 Notes”), $175,000,000 aggregate principal amount of 4.09% Wachovia Auto Owner Trust 2008-A ClassA-2a Asset Backed Notes (the “ClassA-2a Notes”), $139,000,000 aggregate principal amount of LIBOR plus 0.67% Wachovia Auto Owner
